                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


INSURED FINANCIAL SERVICES, a
Nebraska Limited Liability company,
Assignee,                                                             8:18CV93

                       Plaintiff,
                                                                        ORDER
        vs.

STATE FARM FIRE AND CASUALTY
COMPANY,

                       Defendant.

       This matter comes before the Court on Defendant’s motion to compel (Filing No. 74).
Defendant represents that Plaintiff did not comply with the Court’s Order dated September 16,
2019, (Filing No. 72), which directed the Plaintiff to provide Defendant with certain invoices by
September 30, 2019. Defendant filed the instant motion on October 3, 2019, after Plaintiff failed
to do so and failed to communicate with Defendant regarding the production. Plaintiff did not
respond to this motion. Upon consideration,


       IT IS ORDERED: Defendant’s motion to compel (Filing No. 74) is granted. Plaintiff
shall comply with the Court’s previous Order (Filing No. 72) on or before October 25, 2019.
Failure to do so may result in appropriate sanctions pursuant to a proper motion by Defendant.

        Dated this 18th day of October, 2019.


                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
